Citation Nr: 0923696	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1946. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

Pursuant to the Veteran's request, a hearing on these matters 
was scheduled in June 2008.  However, the Veteran did not 
appear for his scheduled hearing.  The appeal was, therefore, 
certified to the Board for decision.  

In July 2008, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  The Board is satisfied as to substantial 
compliance with its July 2008 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder was first diagnosed 
many years after his military service ended and has not been 
related by competent medical evidence to his service.

2.  The Veteran's cervical spine disorder was first diagnosed 
many years after his military service ended and has not been 
related by competent medical evidence to his service.

3.  In an unappealed March 1980 rating decision, the RO 
denied the Veteran's claim for service connection for 
bilateral hearing loss.  

4.  Evidence received since the prior decision in March 1980 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A March 1980 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).  

4.  New and material evidence has not been received since the 
March 1980 rating decision sufficient to reopen the 
previously denied issue of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, there were deficiencies in the original notices 
as described in the Board's July 2008 remand.  A corrective 
VCAA notice letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 
2008.  That letter informed him of the evidence required to 
establish his claims for service connection and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter also satisfied Kent, as it informed him 
of the need to submit new and material evidence in order to 
reopen his previously denied claim for service connection for 
hearing loss.  In addition, the letter complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claims.

The VA has a duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  When service treatment records 
(STRs) are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  Under these circumstances, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed." 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO was told when the Veteran filed his 
original claim for service connection for hearing loss in 
1980 that his STRs had been destroyed by fire and could not 
be reconstructed.  An October 2004 VA Memorandum indicated 
that all procedures to obtain missing STRs were correctly 
followed, that all efforts had been exhausted, and that 
further attempts would be futile.  The RO notified the 
Veteran in September 2003 that his STRs were unavailable and 
that he should submit any medical records in his possession.  
Unfortunately, the Veteran does not have any of his STRs 
either.  As such, there is no basis for any further pursuit 
of STRs.  38 C.F.R. § 3.159(c)(2) and (3).  

In light of the heightened duty to assist, the RO also 
requested sick and morning reports for the Veteran's unit for 
the period during which he claimed his injuries occurred.  
The RO was unable to locate any sick or morning reports for 
the Veteran's unit for the time period requested.

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's lumbar spine and cervical 
spine disorders are related to his military service, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim. Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, there is no evidence of lumbar or cervical 
spine disorders until fifty years after his separation from 
the military, with no suggestion that these problems may be 
related to his military service.  Even conceding the 
Veteran's injury in service, there is only his 
unsubstantiated lay allegation that this injury is related to 
his current conditions, which is insufficient evidence to 
require VA to schedule an examination for a medical nexus 
opinion. See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Simply put, the third prong of the McLendon test has 
not been met.  

As to the application to reopen claim for service connection 
for bilateral hearing loss, if, as here, the claim at issue 
have been previously considered - and denied, and the 
Veteran did not timely appeal the decision, he is required to 
present new and material evidence to reopen the claim under 
38 U.S.C.A. § 5108 before the Board's duty to assist is 
triggered and the Board may proceed to evaluate the merits of 
the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed 
Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003)  And 
despite his and his representative's contentions to the 
contrary, since, as will be explained, the Board is denying 
the petition to reopen the claim for service connection for 
bilateral hearing loss, absent the required new and material 
evidence, there is no obligation to schedule the Veteran for 
a VA compensation examination concerning this claim unless 
and until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Service Connection for Lumbar Spine and Cervical Spine 
Disorders

The Veteran claims that, while he was serving in Europe 
during World War II, he fell into a ditch and injured his 
back and neck.  Unfortunately, the Veteran's STRs are 
unavailable to support his version of events. While the Board 
finds no reason to doubt the Veteran's version of events, the 
Board is unable to grant service connection for an injury 
that occurred more than 50 years ago without evidence of 
chronicity of symptoms or a medical opinion establishing a 
connection between the Veteran's current disorders and his 
injury in service.
  
The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran has submitted medical evidence of a current 
disability.  Private medical records from August 2001 and 
October 2001 show diagnoses of multilevel degenerative disc 
disease in the lumbar and cervical regions of the spine.  The 
Veteran underwent surgery for lumbar decompression and lumbar 
fusion in September 2003.  This evidence is sufficient to 
prove a current disability.

The Veteran's claimed injury in service can be presumed based 
on his combat experiences.  The Veteran's personnel records 
show service in Europe during World War II with participation 
in the Normandy Campaign, Ardennes Campaign, Northern France 
Campaign, Rhineland Campaign, and Central Europe Campaign.  
This evidence is sufficient to prove combat.  Since the 
record confirms he engaged in combat against enemy forces, 
and the type of injuries he alleges are consistent with the 
circumstances of that service, the Board must effectively 
presume that the incidents in question occurred.  
See 38 U.S.C.A. § 1154(b) and 8 C.F.R. § 3.304(d).  See also 
Collette v. Brown, 82 F.3d 389 (1996).  Therefore, the Board 
can presume that the incident where the Veteran fell into the 
ditch occurred without the missing STRs to support his story.  
However, the Veteran must still establish that the injury in 
service is related to his current disabilities.

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
also may be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

There is no evidence of a link between the Veteran's claimed 
injury in service and his current conditions.  Private 
medical records show that the lumbar spine and cervical spine 
disorders were not diagnosed or treated until 2001, over 
fifty years after service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  As there was no treatment for more 
than fifty years following service, it follows that there is 
no basis to award service connection for these disorders 
based on chronicity in service or continuous symptoms 
thereafter.  See 38 C.F.R. § 3.303(b); Savage V. Gober, 10 
Vet. App. 488 (1997).

Additionally, the Veteran's claims cannot be granted as there 
are no medical nexus opinions linking the Veteran's 
conditions to service nor has the Veteran alleged that a 
medical professional has ever told him that these conditions 
are somehow related to service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Without medical nexus opinions, 
the Board is without a basis to grant the claims.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993); See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The Board has also considered the Veteran's lay statements.  
Although the Veteran may believe that his conditions are 
related to his military service, he is only competent to 
testify to his symptoms.  As a lay person, he lacks the 
medical expertise to render a medical diagnosis or medical 
opinion as to the etiology of his conditions. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for lumbar spine and 
cervical spine disorders.  And as the preponderance of the 
evidence is against his claims, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.  

III.  Whether New And Material Evidence Has Been Received 
Sufficient 
To Reopen A Claim For Service Connection For Bilateral 
Hearing Loss

The Veteran is attempting to reopen his previously denied, 
unappealed claim for service connection for sensorineural 
hearing loss.  However, for the reasons and bases discussed 
below, the Board finds that new and material evidence has not 
been submitted.  His petition to reopen the claim must, 
therefore, be denied.

A March 1980 rating decision denied the claim for service 
connection for hearing loss based on there being no medical 
link between the disorder and the Veteran's military service.  
Although, the Veteran filed a timely Notice of Disagreement, 
he did not file a substantive appeal to that decision, so the 
rating decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen his claim 
for service connection for hearing loss in June 2003.  
As support for his claim, he has since submitted an August 
2003 audiogram and private treatment records from December 
1999 to November 2003, which note feelings of popping and 
fullness in the ears.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the March 1980 
rating decision that previously considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  This initial determination affects the Board's 
jurisdiction to adjudicate this claim on its underlying 
merits.  If there is no new and material evidence that is 
where the analysis ends and what the RO may have determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); and 
VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for bilateral hearing loss is the 
evidence that has been added to the record since the final 
and binding March 1980 rating decision.  And considering the 
basis of that denial, new and material evidence must suggest 
that sensorineural hearing loss was incurred during or 
aggravated by his military service.  

Concerning this, as mentioned, since the March 1980 rating 
decision the Veteran has submitted an August 2003 audiogram 
and private treatment records from December 1999 to November 
2003.  On the one hand, these records are "new" in that 
they did not exist at the time of the March 1980 
rating decision and, therefore, were not considered and could 
not possibly have been.  However, these additional medical 
records are not also material to the determinative issue of 
whether his hearing loss was incurred or aggravated by his 
military service.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding March 1980 
rating decision was the lack of a medical nexus opinion 
suggesting that his hearing loss was attributable to his 
military service.  Therefore, because his newly submitted 
statements and evidence still do not contain the required 
medical opinion, they do not provide the unestablished facts 
necessary to substantiate his claim.  

In this regard, the Board notes that the Veteran's personal 
statements are not material within the meaning of 38 C.F.R. § 
3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  Also, to the extent he is merely 
reiterating arguments he made prior to the RO previously 
denying this claim, this is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (in which the Court held that 
lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Hence, none of the additional evidence received since the 
RO's March 1980 rating decision is both new and material to 
the claim as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, that decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  


ORDER

The claim for service connection for a lumbar spine disorder 
is denied.

The claim for service connection for a cervical spine 
disorder is denied.

As new and material evidence has not been received, the 
application to reopen the previously-denied claim for service 
connection for bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


